Citation Nr: 0105321	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  97-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the residuals of a 
mastoidectomy of the right ear.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to an increased 
(compensable) rating for residuals of a status post right ear 
mastoidectomy.  Thereafter, the veteran perfected a timely 
administrative appeal.  In the context of this appeal, a 
review of the information of record indicated that the issue 
of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), had been reasonably raised by the record.

In September 1998, the Board entered a final decision which 
denied the veteran's claim seeking an increased (compensable) 
schedular evaluation for residuals of a status post right ear 
mastoidectomy.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991 & 
Supp. 1998); see also 61 Fed. Reg. 66749 (1996) (VA O.G.C. 
Prec. Op. 6-96 (Aug. 16, 1996)), holding that the Board is 
not precluded from issuing a final decision on the issue of 
an increased schedular rating, although the extraschedular 
issue has been raised in connection with the claim for 
increase).  The Board also remanded the appeal to the RO for 
additional development, as well as due process consideration, 
with respect to the issue entitlement to an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1), for residuals of a status post right ear 
mastoidectomy.  See 61 Fed. Reg. 66749 (1996) (requiring that 
the Board remand the issue of entitlement to an 
extraschedular rating when further action by the RO is 
necessary); 38 C.F.R. § 20.1100(b) (1997) (The Board's remand 
of an issue/claim is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits as 
to that issue/claim).  Such development and adjudication 
having been accomplished by the RO in an August 2000 rating 
action, the issue of an extraschedular rating for residuals 
of a status post right ear mastoidectomy is again before the 
Board for appellate review.

Moreover, to the extent that the RO has adjudicated a "new 
claim" for an increased (compensable) schedular evaluation 
for residuals of a status post right ear mastoidectomy, as 
indicated in the August 2000 Supplemental Statement of the 
Case, see Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(citing Suttman v. Brown, 5 Vet. App. 127, 136 (1993)), this 
matter is referred to the RO for appropriate action, 
specifically to provide the veteran with written notification 
informing him of his right initiate an appeal of the August 
2000 schedular rating denial, by the filing of a notice of 
disagreement.

By rating decision dated in August 2000, the RO assigned a 70 
percent rating evaluation for schizophrenia effective from 
February 19, 1999 (the date an increase in disability was 
factually ascertainable).  See 38 U.S.C.A. § 5110(a) and 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).  The 
record does not contain a notice of disagreement as to the 
rating or the effective date assigned.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In that same rating decision, the RO denied service 
connection for tinnitus as not well-grounded.  Three months 
thereafter, Congress enacted the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Since 
the veteran has not filed a notice of disagreement to that 
adverse decision, the Board has no authority to proceed to a 
decision.  See In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997).  That notwithstanding, the veteran is hereby 
advised that said claim may be readjudicated, upon his 
request, in accordance with the Veterans Claims Assistance 
Act of 2000.  Therefore, this matter is referred to the RO 
for appropriate action.




FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, that is due solely to the 
service-connected residuals of a mastoidectomy of the right 
ear, to render impractical the application of the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for submission of an extraschedular evaluation 
for the residuals of a mastoidectomy of the right ear have 
not been met.  38 C.F.R. § 3.321(b)(1) (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Board is satisfied that all facts pertinent to the claim 
for entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for the residuals of a mastoidectomy 
of the right ear have been properly developed.  Pursuant to 
the remand orders of the Board, the RO instructed the veteran 
of the elements of a claim for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), and permitted him the full 
opportunity to supplement the record as desired.  In November 
1998 and April 1999, the RO sent letters to the veteran 
requesting that he furnish any medical or employment records 
to support his claim that his service-connected residuals of 
a right mastoidectomy of the right ear had affected his 
employment.  The veteran was also informed that the RO would 
attempt to get identified records to support his claim if he 
completed VA Forms 21-4142 (Authorization for Release of 
Information).  The RO obtained the identified private and VA 
medical treatment records that were facially relevant and 
material to this claim.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Godwin v. Derwinski, 1 Vet. App. 419, 
425 (1991).  In addition, the RO provided the veteran with 
comprehensive VA audio-ear disease examinations in 1997 as 
well as a VA ear disease examination in August 1999.  
Therefore, after examining the record, the Board finds that 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim have been 
undertaken, and hence no further assistance to the veteran is 
required.  See Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107).


II.  Extraschedular evaluation

In September 1998, the Board determined that a compensable 
(increased) schedular evaluation was not warranted for the 
residuals of a mastoidectomy of the right ear manifested by a 
Level I hearing loss in both ears, a collapsible right ear 
canal, chronic pain associated with the mastoidectomy, and a 
history of chronic otitis externa.  At that time, the Board 
remanded the claim to the RO to determine whether or not the 
veteran's right ear symptoms warranted a compensable 
(increased) evaluation on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) (2000).  The Board notes that the RO 
concluded in the August 2000 Supplemental Statement of the 
Case that an extraschedular evaluation was not warranted for 
the veteran's service-connected residuals of a mastoidectomy 
of the right ear.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).

Ratings shall be based as far as possible, upon the average 
impairment of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due excessively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board acknowledges that the veteran has a Level I hearing 
loss in both ears and a collapsible right ear canal.  The 73-
year-old veteran complains of neuralgia in the right ear 
(especially in cold weather), postnasal drainage, imbalance, 
and a history of ear infections.  Private and VA treatment 
records dated between 1996 and 1999 reveal complaints varying 
from intermittent wax discharge from the surgical site, ear 
popping, earache, "?" facial nerve irritation, and the use 
of a hearing aid in the left ear.  Treatment records from 
Kaiser Permanente also reflect that the veteran received 
treatment for chronic right otitis media, right external 
otitis, an upper respiratory infection, and ear pain from 
November 1996 to February 1997.  A November 1996 ear, nose, 
and throat (ENT) consultation reflects that the symptoms 
sound more like irritation of the temporalis and 
sternocleidomastoid muscles than an actual otitis.  The 
veteran had no drainage and had not had any change in his 
hearing.  The veteran was told that he could avoid cold 
sensitivity to the right ear by wearing a hat and ear muffs.  
Other Kaiser Permanente treatment records dated in September 
1997 demonstrate that the veteran was discouraged from using 
antibiotics for neuralgia.  

The VA ENT examination in March 1997 reflects diagnoses of 
eustachian tube dysfunction (right ear greater than the left 
ear), presbycusis, epithelial pocket right ear, and status 
post mastoidectomy.  The pure tone averages per audiograms in 
March and July 1997 for the right ear were 20-27 and 28, and 
12-25 and 28 in the left ear.  Speech discrimination in the 
right ear was 96 and 94 percent, and 84 and 94 percent in the 
left ear.  The examiner noted that these findings were 
essentially unchanged from the 1994 results.  The July 1997 
VA audiogram revealed bilateral high frequency hearing loss 
and that if the veteran pulled his right ear back his hearing 
improved.  

In essence, VA ear disease examinations in 1997 and in 1999 
reflect, by veteran's report, no active ear infection since 
the winter of 1996 - 1997.  There was no tenderness or 
softness to the bone in the area of the mastoidectomy or 
evidence of inflammation in the postauricular sulcus of the 
mastoid defect.  The right ear canal was collapsed and the 
entire mastoid bowl was not readily visualized.  There was no 
active infection or evidence of suppuration/ purulent 
secretions.  These examinations were silent as regards aural 
polyps.  In relevant part, the examiner in 1999 opined that 
the vertigo and dysequillibrium (sic) complained of by the 
veteran could be attributed to the aging process and possibly 
a peripheral neuropathy.  

In brief, the private treatment records from the Kaiser 
Foundation Hospitals and the Oregon Health Sciences 
University dated from February 1999 to February 2000 reflect 
right ear external canal collapse, right ear neuralgia, 
psychosis, dementia, and psychiatric admissions.  In 
particular, a May 1999 Kaiser Permanente entry reflects that 
when the veteran requested an evaluation of his ear and the 
earwax, he was psychotic.  In August 1999, the veteran 
reported that he received relief of the neuralgia and the 
noise with amitriptyline.  

The threshold question at this juncture is whether the 
disability presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent hospitalizations.  The records do not 
show that the veteran has been frequently hospitalized for 
the residuals of mastoidectomy of the right ear.  The only 
records of recurrent hospitalization are for a psychiatric 
condition.  Otherwise, the veteran participated in a number 
of VA examinations in 1997 in pursuit of his claim for a 
compensable evaluation for the residuals of a mastoidectomy 
of the right ear with the residuals not warranting a 
compensable schedular rating evaluation.  A review of the 
evidence in this case does not refer to any factors that 
would warrant the assignment of an extraschedular rating 
based upon the need for hospitalization.

The veteran did not send in any employment records.  The 
veteran is age 73.  The exact nature of the veteran's 
employment status this date is unclear.  The Board observes 
that he has been evaluated as severely impaired by his 
service-connected schizophrenia.  The evidence of record, 
primarily the VA examinations in 1997 and 1999, does not 
reflect interference with employment due to the residuals of 
mastoidectomy of the right ear.

Thus, the veteran has not identified any factors that may be 
considered exceptional or unusual, and the Board has been 
similarly unsuccessful.  In particular, there is no evidence 
of interference with the veteran's employment status, and 
there is no evidence of frequent hospitalizations due to the 
residuals of the mastoidectomy of the right ear.  In 
conclusion, the Board finds that the evidence of record does 
not reflect any factor which takes the veteran outside of the 
norm, or which presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of such factors, the Board finds that the 
criteria for the submission of assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
the residuals of a mastoidectomy of the right ear are not 
met.  The veteran's claim must be denied.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Hence, the Board affirms the RO's August 2000 
rating action that denied entitlement to an extraschedular 
rating for residuals of a mastoidectomy of the right ear.


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an extraschedular evaluation for residuals of 
a mastoidectomy of the right ear is denied.  



		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals

 

